t c memo united_states tax_court lakeisha renee figures petitioner v commissioner of internal revenue respondent docket no filed date r determined tax deficiencies and accuracy-related_penalties pursuant to sec_6662 for p’s and taxable years r disallowed p’s fictitious business_losses and unsubstantiated gambling_losses for all taxable years at issue adjusted p’s business income for disallowed a deduction for taxes for and disallowed the american opportunity_credit p claimed for at trial p conceded the disallowance of the business_losses and the adjustment to business income leaving only the disallowance of gambling loss deductions for all years deductions for taxes the education credit and the accuracy-related_penalties in dispute held r’s disallowance of the gambling_losses for all years and the american opportunity_credit for is sustained held further p is entitled to an itemized_deduction for taxes of dollar_figure for held further p is liable for the sec_6662 penalties lakeisha renee figures pro_se vivian bodey for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of income_tax deficiencies and sec_6662 accuracy-related_penalties for the and taxable years at trial petitioner conceded business_expense deductions of dollar_figure for dollar_figure for and dollar_figure for petitioner also conceded respondent’s adjustment to business income for from dollar_figure to zero the remaining issues before the court are whether petitioner is entitled to certain claimed itemized_deductions for and of dollar_figure dollar_figure and dollar_figure respectively which include gambling 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 code as amended and in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure losses of dollar_figure dollar_figure and dollar_figure for and respectively and tax for of dollar_figure whether petitioner is entitled to the claimed american opportunity_credit of dollar_figure and whether petitioner is liable for an accuracy-related_penalty under sec_6662 other adjustments to petitioner’s taxable_income and credits are computational findings_of_fact some of the facts have been stipulated the stipulation of facts with accompanying exhibits is incorporated herein by this reference at the time the petition was filed petitioner resided in california petitioner was employed as a correctional officer for the state of california for the taxable years in issue in her spare time petitioner decorated cakes as a hobby she did not consider this hobby a business though she sometimes received some payment to cover her costs and she did not report the payments as taxable_income she also attended at least one class involving cake decorating in addition petitioner would go to casinos with her friends and play the slot machines petitioner never won much and whatever she did win she played right 2we note that one of these computational adjustments the disallowance of the hope scholarship credit for is erroneously included in respondent’s explanation of items for back into the machines petitioner did not use a slot club card nor did she provide any records of her winnings and losses at some point petitioner made the ill-fated decision to use nationwide tax solution also known as vaughn’s tax services to prepare her and income_tax returns bertha r vaughn also known as bertha r milton owned and operated nationwide tax solution in preparing petitioner’s form_1040 u s individual_income_tax_return ms vaughn advised petitioner that she could deduct expenses related to her cake decorating hobby petitioner provided ms vaughn with some information regarding supplies she had purchased petitioner never told ms vaughn that she decorated cakes professionally or that she ever considered her hobby a business nonetheless ms vaughn prepared a schedule c profit or loss from business listing petitioner as having a business of catering and cake decorating the schedule c listed a series of fictitious expenses for a total business loss of dollar_figure in addition petitioner told ms vaughn that she had gambling_losses ms vaughn included an dollar_figure deduction for gambling_losses under miscellaneous deductions as casino on petitioner’s schedule a itemized_deductions in total petitioner’s return for showed she had no tax_liability and was due a refund of dollar_figure margarita oregon an employee for vaughn’s tax service prepared petitioner’s form_1040 which was filed electronically petitioner did not review the form_1040 before it was filed ms vaughn also prepared petitioner’s form_1040 again ms vaughn prepared a schedule c this time ms vaughn created a fake janitorial business for the return listing petitioner’s business as janitorial on the schedule c petitioner never told ms vaughn that she had a janitorial business nor did she ever have a janitorial business the schedule c listed a number of fictitious expenses for a total business loss of dollar_figure ms vaughn also prepared a schedule a that listed a dollar_figure deduction for gambling_losses also of note is that line titled recovery rebate credit on petitioner’s form_1040 was blank meaning that she was not claiming the credit in total petitioner’s return showed she had a tax_liability of dollar_figure but was due a dollar_figure refund because of dollar_figure of claimed income_tax_withholding and dollar_figure of claimed additional_child_tax_credit the return was filed electronically and again petitioner did not review the return before its filing ms vaughn also prepared petitioner’s form_1040 federal tax_return again ms vaughn prepared a schedule c for a fictitious janitorial business this time the imaginary business generated imaginary income but expenses more than offset that income the schedule c reported a net business loss of dollar_figure ms vaughn prepared a schedule a that claimed a dollar_figure deduction for gambling_losses and a dollar_figure deduction for taxes petitioner’s form_1040 also claimed a dollar_figure refundable american opportunity_credit in total petitioner’s return showed that she had no tax_liability for the year and that she was due a dollar_figure refund the claimed refund arose from the american opportunity_credit and three other improperly claimed credits the additional_child_tax_credit for dollar_figure the earned_income_credit for dollar_figure and the making_work_pay_credit for dollar_figure for the third year in a row petitioner did not review her tax_return before it was filed electronically in or petitioner filed for bankruptcy to complete the process petitioner needed to obtain copies of her tax returns when she approached nationwide tax solution and ms vaughn to get copies of her returns petitioner got the runaround it was around this time that petitioner learned that something was wrong with her returns because she was being told that she had a janitorial business petitioner stated that she never received from ms vaughn an explanation about the janitorial business and was never able to get copies of her tax returns or supporting documentation for her bankruptcy proceeding for respondent’s audit or for the trial in this case not surprisingly the department of justice took an interest in ms vaughn perhaps because of her clients received refunds ms vaughn pleaded guilty in federal court on date to four counts of aiding and assisting in the presentation of a false income_tax return to the internal_revenue_service irs under sec_7206 ms vaughn admitted in her plea agreement that she had fabricated material items on tax returns which created more complex returns and generated refunds so that she could charge her clients higher fees and get recommendations for new clients respondent issued a notice_of_deficiency dated date determining the following deficiencies and sec_6662 penalties year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number for the through tax years respondent disallowed the schedule c losses and the schedule a deductions for gambling_losses for the taxable_year respondent also disallowed the claimed america opportunity_credit adjusted petitioner’s business income and disallowed the schedule a deduction for taxes respondent also adjusted petitioner’s tax_liability by dollar_figure by disallowing the recovery rebate credit because of computational adjustments petitioner timely petitioned this court a trial was held on date in los angeles california opinion as an initial matter the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that they are incorrect rule a 290_us_111 in certain circumstances sec_7491 shifts the burden_of_proof to the commissioner petitioner has not alleged that sec_7491 applies and has not established that she is in compliance with the substantiation and recordkeeping requirements of that section see sec_7491 and b therefore petitioner bears the burden of proving entitlement to the claimed deductions deductions and credits are a matter of legislative grace and taxpayers must prove entitlement to the deductions and credits claimed rule a 503_us_79 94_tc_733 taxpayers are required to identify each deduction and credit show that they have met all requirements and keep books_or_records to substantiate all claimed deductions and credits sec_6001 62_tc_834 sec_1_6001-1 income_tax regs i gambling loss deductions petitioner claimed itemized_deductions for gambling_losses of dollar_figure dollar_figure and dollar_figure for and respectively these deductions are allowable if at all under sec_165 taxpayers who are not in the trade_or_business of gambling and who choose to calculate their taxable_income using itemized_deductions in lieu of the standard_deduction sec_63 sec_161 may deduct gambling_losses under certain circumstances sec_165 provides that losses from wagering transactions shall be allowed only to the extent of the gains from such transactions thus petitioner faces a dual burden see rodriguez v commissioner tcmemo_2001_36 citing 68_tc_867 first petitioner must prove she had losses during the years at issue see rios v commissioner tcmemo_2012_128 citing 429_f2d_182 6th cir aff’g t c memo second even if petitioner could substantiate her gambling_losses she would still have to show gambling winnings which would be includible in her gross_income see eg park v commissioner 136_tc_569 rodriguez v commissioner tcmemo_2001_36 petitioner has not reported or paid tax on any gambling income for the years at issue at trial petitioner stated that she never won large prizes and made no attempt to substantiate or report as gross_income the amounts that she did win whether a taxpayer has substantiated gambling_losses is a question of fact to be decided on the basis of all the evidence schooler v commissioner t c pincite petitioner offered only her testimony that she played the slots quite often and that she incurred some losses while this court may estimate the amounts of allowable deductions the taxpayer must first provide some credible_evidence upon which to base the estimate 85_tc_731 see also rios v commissioner tcmemo_2012_128 petitioner did not keep any records that would help us to determine the amounts of gambling_losses or winnings for the years at issue she did not testify as to the number of times she played or as to the amount of money she lost at any given visit thus we do not have enough evidence upon which to base an estimate as to petitioner’s gambling_losses we affirm respondent’s disallowance of the gambling deductions ii taxes respondent disallowed petitioner’s taxable_year schedule a deduction for taxes of dollar_figure sec_164 provides the rules under which taxpayers choosing to use itemized_deductions may deduct certain taxes petitioner deducted general sales_taxes of dollar_figure real_estate_taxes of dollar_figure and other taxes of dollar_figure of which dollar_figure was labeled dmv petitioner bears the burden_of_proof with respect to this deduction see rule a indopco inc v commissioner u s pincite petitioner did not present any evidence that she was entitled to the deduction claimed with respect to the real_estate_taxes and other taxes the deduction for the general sales_taxes however is different in sec_164 allowed taxpayers to elect to deduct state and local sales_taxes in lieu of deducting state_and_local_income_taxes a taxpayer may deduct the actual 3on her schedule a petitioner claimed a total deduction for taxes of dollar_figure although the total of the individual tax amounts shown is dollar_figure respondent’s worksheets attached to form 4549-a income_tax discrepancy adjustments list dollar_figure as the deduction for taxes found per exam this perplexing negative finding resulted in respondent’s adjustment of dollar_figure an amount greater than the dollar_figure petitioner claimed on her return we do not see and respondent has not explained how this extra disallowance is possible and absent explanation from respondent we limit the disallowance to dollar_figure which is the amount claimed on the return dollar_figure minus the amount we found petitioner is entitled to dollar_figure perhaps the dollar_figure was a refund of taxes paid in a prior taxable_year if so it would normally be reported on line or on the first page of the form_1040 and not as a contra item on schedule a amount of sales_taxes paid which would require substantiation alternatively the commissioner as a matter of administrative convenience permits taxpayers to calculate the amount of the deduction by using the guidelines known as optional state and certain local sales_tax tables which the irs publishes sec_164 instructions for schedule a form_1040 at a-3 petitioner elected to deduct state and local sales_taxes in lieu of state_and_local_income_taxes and she used the commissioner’s tax_tables to arrive at a deduction of dollar_figure instructions for schedule a form_1040 at a-12 this deduction becomes computational and petitioner did not need to further substantiate the deduction see roberts v commissioner tcmemo_1996_346 finding that the taxpayers were entitled to a deduction for general_sales_tax which in the absence of substantiation of actual expenditure could be claimed based on tables promulgated by respondent based upon reported income because respondent increased petitioner’s relevant income to dollar_figure petitioner with three claimed exemptions for herself and two children is now entitled to a greater deduction of dollar_figure according to the tax_tables instructions for schedule a form_1040 at a-12 thus for we sustain respondent’s determination with respect to the deduction of real_estate and other taxes but find petitioner is entitled to a deduction for general sales_taxes of dollar_figure iii education credit respondent disallowed petitioner’s claimed american opportunity_credit for the american opportunity_credit is a modified version of the hope scholarship credit and is in effect for tax years to sec_25a the american opportunity_credit provides for a credit against tax equal to a percent of so much of the qualified_tuition_and_related_expenses paid_by the taxpayer during the taxable_year as does not exceed dollar_figure plus b percent of such expenses so paid as exceeds dollar_figure but does not exceed dollar_figure sec_25a the credit phases out for taxpayers whose modified adjusted_income exceeds dollar_figure or dollar_figure for married taxpayers filing joint returns sec_25a in addition up to of this credit may be refundable sec_4petitioner may be entitled to a greater deduction if there were additional local general sales_taxes in place for the taxable_year see instructions for schedule a form_1040 at a-5 instructing residents of california to make an additional calculation if their combined state and local general_sales_tax rate exceeds 25a i even with respondent’s other adjustments to petitioner’s return petitioner still met the income requirements to receive a credit but petitioner bears the burden of proving entitlement to the credit see lapoint v commissioner t c pincite tax_credits like deductions are a matter of legislative grace petitioner did not produce any evidence tending to show she was eligible for this credit she did not produce any records of tuition payments or related educational expenses thus petitioner has not met her burden of proving entitlement to the american opportunity_credit we sustain respondent’s disallowance of this credit iv recovery rebate credit respondent also disallowed a dollar_figure recovery rebate credit for form 886-a explanation of items attached to respondent’s notice_of_deficiency stated because we changed your adjusted_gross_income and or your earnings and those changes affected your modified_adjusted_gross_income or earned_income we have also adjusted your recovery rebate the recovery rebate was a one-time credit of up to dollar_figure for single individual taxpayers who met certain requirements sec_6428 and b the credit is increased by dollar_figure per qualifying_child of the taxpayer and decreased by of the taxpayer’s adjusted_gross_income that exceeds dollar_figure or in the case of joint returns dollar_figure sec_6428 d this credit is treated as a refundable_credit sec_6428 because petitioner had two qualifying children her total credit was dollar_figure before the limit of sec_6428 and g however because of her adjusted_gross_income in excess of dollar_figure as determined by respondent exceeds dollar_figure petitioner is not eligible for the credit that would be the end of any inquiry save one small detail petitioner did not claim the credit on her form_1040 line where a taxpayer is supposed to enter the amount of the credit claimed is blank the irs did offer to take the onus of calculating the amount of the rebate off taxpayers instructing them to write rrc on line to have the irs calculate the amount of the credit form_1040 instruction sec_61 petitioner however did not write or type rrc or any other notation indicating she was claiming the credit we are thus left with the question of whether petitioner actually received this credit respondent clearly thinks so but did not provide any evidence in fact it may have been irs practice to calculate a rebate even if the taxpayer entered zero on line or left that line blank see i r s news_release ir-2009-10 date if there is any question at all as to the amount that should be reported for the recovery rebate credit the taxpayer or preparer should enter a zero on the appropriate line above and the irs will determine whether a recovery rebate credit is due and if so how much if the irs calculated recovery rebate credits for a taxpayer who entered zero it is not beyond comprehension that they would do the same for a taxpayer who left the line blank we are reluctant to determine this adjustment to be correct solely on the cursory assertion in the notice_of_deficiency absent other proof in the record but in any event this adjustment is a correlative computational adjustment to be resolved in the rule computation v accuracy-related_penalty respondent bears the burden of production with regard to the sec_6662 penalties see sec_7491 to meet this burden respondent must produce sufficient evidence establishing that it is appropriate to impose the penalties see 116_tc_438 petitioner retains the burden of establishing that the underpayments were due to reasonable_cause and that she acted in good_faith see id pincite 5the irs later revised this news_release to read rrc instead of zero i r s news_release ir-2009-10 updated date we cite these documents and the form_1040 instructions not as authority but merely to point out our confusion and maybe the irs’ own confusion as to how respondent credited petitioner with the recovery rebate credit in the first place we are also mindful that in this case the person who prepared the return is a criminal and any examination of this return was necessarily complicated by that fact sec_6662 imposes a penalty on an underpayment_of_tax required to be shown on the return if the underpayment is due to one or more of the causes specified in subsection b respondent contends that petitioner is liable for the penalty for each year in issue because of negligence or disregard of rules or regulations or alternatively because the underpayment is due to a substantial_understatement_of_income_tax sec_6662 and we first address the underpayment on which this penalty is assessed sec_6664 defines underpayment as follows sec_6664 underpayment --for the purposes of this part the term underpayment means the amount by which any_tax imposed by this title exceeds the excess of-- the sum of-- a the amount shown as the tax by the taxpayer on his return plus b amounts not so shown previously assessed or collected without assessment over the amount of rebates made the imposition of the penalty for on the portion of the underpayment attributable to the disallowance of the recovery rebate credit is troubling we see no need to engage in an in-depth statutory analysis and only note that the phrase the amount shown by the taxpayer on his return must have some meaning the credit is not an amount shown on the return an amount not so shown previously assessed or a rebate sec_6664 therefore respondent cannot impose the accuracy-related_penalty on an amount not shown on petitioner’s return as in this context such an amount does not constitute an underpayment we turn next to respondent’s assertion of the penalty on the grounds of negligence n egligence includes any failure to make a reasonable attempt to comply with the provisions of this title ie the internal_revenue_code sec_6662 negligence has also been defined as ‘a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir aff’g on this issue 43_tc_168 and t c memo aff’d 904_f2d_1011 5th cir aff’d 501_us_868 negligence is ‘strongly indicated’ when ‘ a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances ’ 471_f3d_1021 9th cir quoting sec_1 b ii income_tax regs aff’g tcmemo_2004_269 disregard of rules or regulations includes careless reckless or intentional disregard of code provisions or regulations sec_6662 sec_1_6662-3 income_tax regs see also park v commissioner 136_tc_569 the failure to keep adequate books_and_records or to review a tax_return before filing it also constitutes negligence 136_tc_585 sec_1_6662-3 income_tax regs there is an exception to the sec_6662 penalty when a taxpayer can demonstrate that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs a taxpayer’s reasonable and good-faith reliance on the advice of a professional may be a factor tending to show reasonable_cause id respondent has met his burden of production petitioner did not maintain records substantiating her deductions and losses as required by sec_6001 in addition petitioner did not seek to review her return nor did she question why her returns generated large refunds compared to her wage income and withholding in short they were too good to be true see sec_1_6662-3 income_tax regs petitioner contends that her reliance on her tax preparer constitutes reasonable_cause for petitioner relied upon ms vaughn’s advice that certain expenses relating to her cake decorating hobby were deductible and ms vaughn on her own initiative characterized petitioner’s hobby as a business for and ms vaughn went a step further creating a fictitious janitorial business but unconditional reliance on a preparer or adviser does not always by itself constitute reasonable reliance owen v commissioner tcmemo_2012_21 as criminal as ms vaughn’s behavior may have been petitioner is not without fault here taxpayers have a duty to review their tax returns before signing and filing them 70_tc_465 aff’d 651_f2d_1233 6th cir by her own admission petitioner did not review any of the returns in question before signing the forms authorizing ms vaughn to electronically file the returns thus petitioner cannot place the full blame on her return preparer see 88_tc_654 as a general_rule the duty_of filing accurate returns cannot be avoided by placing responsibility on a tax_return_preparer because petitioner did not make a reasonable effort to ensure her returns were accurate by reviewing them she has not met her burden_of_proof with respect to reasonable_cause see woodsum v commissioner t c pincite sandoval v commissioner tcmemo_2001_310 aff’d 67_fedappx_252 5th cir therefore we sustain respondent’s application of the sec_6662 penalty for each year at issue the court has considered all of petitioner’s contentions argument requests and statements to the extent not discussed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing and concessions by the parties decision will be entered under rule
